                  EXHIBIT 23




Case 1:17-cv-00256-MR Document 43-24 Filed 01/22/19 Page 1 of 9
•   11 /7/2018                              Muslim woman removed from Donald Trump rally 'for handing out pens' I The Independent



        ~ INDEPENDENT                                                                                                         LOGIN


        News >World >Americas


        Muslim woman removed from Donald Trump
        rally 'for handing out pens'
        Rose Ham id had been han ding out pens in the shape of flowers displaying the word 'peace'

        Lizzie Dearden I @lizzie dearden I Friday 19 August 2016 08:25                       I 232 comments


        0 0 0 1                          .  ] Click to follow
                                        Like The Independent US




           Police escort Rose Hamid out of Donald Trump's campaign rally in Charlotte. North Carolina, on 18 August 2016 (
           Reuters)                                                                               1-'ltl..i_Deft__EX for I. D.
                                                                                                  MICHELE U ijJ ACSR #9635
                                                                                                                 Date       rt      ~   ~
                                                                                                                 Witness                    v
           A Muslim woman has been ejected from a Donald Trump rally after handing out pens insc 1 e w1t t e
           word "peace".
                     Case 1:17-cv-00256-MR Document 43-24 Filed 01/22/19 Page 2 of 9
    https ://www.independent.eo.uk/news/world/americas/dona ld-trump-rally-woman-muslim-removed-pens-rose-hamid-carolina-peace-salam-a 7198616.html   1/8
11/7/2018                               Muslim woman removed from Donald Trump rally 'for handing out pens' I The Independent



    ~ INDEPENDENT                                                                                                        LOGIN



       "I just wanted to let people know that Muslims who don't support Trump can get along with people who
       do support Trump," she told WBTV News on Thursday, saying she had positive conversations with
       Trump supporters.




            Donald Trump blamed for stoking lslamophobia after imam and assistant shot dead


       "[The guard] claimed that I had been at several other events and caused disturbances, which is a lie, so
       that tells me they have a prejudice against Muslims."

         Read more
                                                     Repentant Donald lrump offers surprise apology for saying
                                                     'wrong things' that may have caused personal pain




                                                     Donald Trump aide launches bizarre defence when asked about
                                                     losing to Hillary Clinton in polls: 'Says who?'




                      Case 1:17-cv-00256-MR Document 43-24 Filed 01/22/19 Page 3 of 9
https://www.independent.co.uk/news/world/americas/donald-trump-rally-woman-muslim-removed-pens-rose-hamid-carolina-peace-salam-a 7198616 .html   2/8
11/7/2018                                Muslim woman removed from Donald Trump rally 'for handing out pens' 1 The Independent



    ~ INDEPENDENT                                                                                                          LOGIN

                                                      ... - · ·· -· ·--.a• ...,. --·-··· .... -·- - -




       Ms Hamid remained outside the convention centre to give out the pens, which were in the shape of roses
       and displayed the Arabic word "salam", which means "peace" and is used as a greeting.

       The 56-year-old was escorted out a previous Trump rally in Rock Hill, South Carolina, after holding a
       silent protest over his policy on Syrian refugees in January.




                                                                                                                                         »

       As Ms Hamid stood wearing a hijab and yellow star with the word "Muslim" written on it, reminiscent of
       those worn by Jews in Nazi Germany, she was shouted at by supporters including one who yelled: "You
       have a bomb, you have a bomb."

       Police said they ejected her from the event because Mr Trump's campaign staff instructed officers to
       remove "anybody who made any kind of disturbance".


       ~ Donald Trump•s most controversial quotes                                                                                Showall14
        . . . .. . . .Case     1:17-cv-00256-MR
                        . . . ..  . . . . .~. .. . . ..      Document
                                                                 .. .. . .43-24
                                                                            . . . .~ ~Filed
                                                                                         . ..01/22/19
                                                                                              . . . . . . Page
                                                                                                           .. . . . 4.of
                                                                                                                       . .9d . . . .. ..
https://www.independent.eo.uk/news/world/americas/dona ld-trump-rally-woman-muslim-removed-pens-rose-hamid-carolina-peace-sa lam-a 7198616 .html   3/8
11 /7/20 18                             Muslim woman removed from Donald Trump rally 'for handing out pens' I The Independent



    ~ INDEPENDENT                                                                                                        LOGIN




       The billionaire had previously provoked global outrage by calling for a temporary ban on Muslims
       entering the US and forcing them to carry special ID cards.

       Mr Trump has since backed down on the proposal and appeared to deliver a scripted apology to people
       offended by a string of controversies at his rally on Thursday night.

       "Sometimes in the heat of debate and speaking on a multitude of issues, you don't choose the right words
       or you say the wrong thing. I have done that," said the GOP nominee.

       "And believe it or not, I regret it - and I do regret it - particularly where it may have caused personal
       pain."



                      Case 1:17-cv-00256-MR Document 43-24 Filed 01/22/19 Page 5 of 9
https://www.independent.co.uk/news/world/americas/donald-trump-rally-woman-muslim-removed-pens-rose-hamid-carolina-peace-salam-a7 198616.html   4/8
11/7/2018                               Muslim woman removed from Donald Trump rally 'for handing out pens' 1 The Independent



    _, INDEPENDENT                                                                                                       LOGIN



       The rare apology came after a shake-up was am10unced in his campaign as Mr Trump trails against
       Democrat rival Hillary Clinton in the polls.


       MORE ABOUT               DONALD TRUMP                         ISLAMOPHOBIA



                                                                                                                      @:•   Reuse content



       Promoted stories                                                                                          Sponsored Links by Taboola


       If Your Dog Eats Grass (Do This Everyday)
       Ultimate Pet Nutrition




       Man Slips Waiter A Note, He Reads It And Pulls Out His Phone
       The Buzz Tube




       31 Of The Funniest Comebacks In History
       Topix




       Best Luxury Vehicles for Under $50k
       Luxury Cars 1 Sponsored links




       What Your Dog's Breed Says About You
       It's Rosy




       6 Credit Cards You Should Not Ignore If You Have Excellent Credit
       NerdWallet




       You Should Never Shop on Amazon Without Using This Trick- Here's Why
       Honey


                      Case 1:17-cv-00256-MR Document 43-24 Filed 01/22/19 Page 6 of 9
https://www.independent.co. uk/news/world/americas/donald-trump-rally-woman-muslim-removed-pens-rose-hamid-carolina-peace-salam-a 7198616.html   5/8
11 /7/20 18                             Muslim woman removed from Donald Trump rally 'for handing out pens' I The Independent



    ~ INDEPENDENT                                                                                                        LOGIN

        White House Black Market




        Top Engagement Trends For 2018
        Brilliant Earth




        Check-Out-These-1 0-Tent-Camping-Spots-in-SC
        Discover South Carolina




        These 50 Terrible Cars Are The Worst Ever Made
        Yeah Motor




        Seniors With "No Life Insurance" Are In For A Big Surprise
        Start Living Better




       Comments                                                                                                                 Learn more
       Share your thoughts and debate the big issues




                   Newest first                     Oldest first                      Most liked                       Least liked




                                                            Loading comments ...




                          Case 1:17-cv-00256-MR Document 43-24 Filed 01/22/19 Page 7 of 9
https://www.independent.co.uk/news/world/americas/donald-trump-rally-woman-muslim-removed-pens-rose-hamid-carolina-peace-salam-a 7198616 .html   6/8
11/7/2018                                Muslim wom an removed from Donald Trump rally 'for handing out pens' I The Independent



    ~ INDEPENDENT                                                                                                          LOGIN




                                                                           OUR PRODUCTS




    •
             .                                                             Subscriptions
                 -
                                                                           Install our apps

                                                                           Archive
    GET IN TOUCH

    Contact us
                                                                           OTHER PUBLICATIONS
    Jobs
                                                                           Evening Standard


    0 0                                                                    Novaya Gazeta



    LEGAL                                                                  EXTRAS

    Code of conduct and complaints                                         All topics

    Contributors                                                           Voucher codes

    Cookie policy                                                          Advertising guide

    Privacy notice                                                         Syndication


    User policies



                      Case 1:17-cv-00256-MR Document 43-24 Filed 01/22/19 Page 8 of 9
https ://www.independent.co. uklnews/world/americas/donald-trump-rally-woman-muslim-removed-pens-rose-hamid-carolina-peace-salam-a 7198616 .htm l   7/8
11/7/2018                                  Muslim woman removed from Donald Trump rally 'for handing out pens' 1 The Independent



    0       INDEPENDENT                                                                                                           LOGIN




                       Case 1:17-cv-00256-MR Document 43-24 Filed 01/22/19 Page 9 of 9
https ://www. ind ependent.co. uk!news/world/americas/do na ld-tru mp-rally-wom an-mus Iim-removed-pens-rose-ham id-carolina-peace-sa lam-a 7198616. html   8/8
